Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-14-2007

USA v. $487,825.00 US Curr
Precedential or Non-Precedential: Precedential

Docket No. 06-3138




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. $487,825.00 US Curr" (2007). 2007 Decisions. Paper 1030.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1030


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 06-3138


                           UNITED STATES OF AMERICA

                                           v.

                   $487,825.00 IN UNITED STATES CURRENCY

                               *DAVID AGUASVIVA,

                                                Appellant

                          *(Pursuant to Rule 12(a), F.R.A.P.)


                    On Appeal from the United States District Court
                            for the District of New Jersey
                            (D.C. Civil No. 05-cv-02841)
                         District Judge: Hon. Jose L. Linares


                    BEFORE: SMITH and COWEN, Circuit Judges
                           and YOHN*, District Judge




                           ORDER AMENDING OPINION




*Honorable William H. Yohn Jr., Senior United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.
       IT IS HEREBY ORDERED that the slip opinion in this case, filed May 4, 2007, be

amended as follows:

       Page 4, line 14, delete the sentence “The verified statement must ‘describe the

[claimant’s] interest in the property.’ Rule C(6)(a)(ii).” and substitute the following

sentence: “The verified statement must identify the claimant’s interest in the property.

Rule C(6)(a)(i).”

       Page 6, line 1, delete “‘of right or interest on behalf of another’” and substitute the

following: “‘of interest in or right against the property on behalf of another.’”

       Page 6, line 2, change “Rule C(6)(a)(iii)” to “Rule C(6)(a)(ii).”

                                                  By the Court,



                                                  /s/ Robert E. Cowen
                                                  United States Circuit Judge

Dated: May 14, 2007